John B. Robbins, Judge, concurring. I concur with the majority in reversing the Commission’s decision that requires appellant to provide appellee a hand-controlled, wheelchair accessible van; however, I would remand this claim for further proceedings rather than dismissing the claim altogether. The prompt provision of medical services reasonably necessary for the treatment of a compensable injury was required of an employer under the law in effect in 1979. Ark. Stat. Ann. § 81-1311. it could not reasonably be contended that transportation for an injured employee to and from his medical services providers is not reasonably necessary for the treatment of his injury. The evidence in the instant appeal does not suggest that appellee limited the use of his van solely for traveling to and from his medical services providers. Under these circumstances I am of the opinion that appellant should not be responsible for appellee’s non-medical use of his van. We have precedent for directing the Commission to apportion the gross cost of a benefit between that portion attributable to those services and apparatus required to be furnished by § 81-1311 and that portion attributable to services for which the employer is not liable. Pine Bluff Parks & Recreation v. Porter, 6 Ark. App. 154, 639 S.W.2d 363 (1982). I submit this is what we should do in this case with respect to the wheelchair accessible van, rather than dismiss appellee’s claim outright. For these reasons I would reverse and remand this appeal to the Commission for further proceedings.